Citation Nr: 0813345	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), with depressive 
disorder and history of polysubstance dependence, prior to 
March 2, 2007.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
February 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in January 2006, and a 
substantive appeal was received in February 2006.  A Board 
video conference hearing was scheduled in February 2008; 
however, prior to the hearing, the veteran withdrew his 
hearing request.  

In his substantive appeal, the veteran specifically requested 
a 70 percent disability rating for his PTSD.  The Board finds 
that under the circumstances, the veteran clearly limited his 
appeal to entitlement to a 70 percent disability rating.  By 
rating decision in January 2006, the RO increased the PTSD 
rating to 50 percent, effective April 28, 2005, the date of 
the claim.  Further, by rating decision in November 2007, the 
RO increased the PTSD rating to 70 percent, effective March 
2, 2007.  As this decision was a full grant of the benefit 
sought on appeal as of March 2, 2007,  the Board is not 
required to consider entitlement to a higher rating for that 
disability from that date.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).   However, the issue of whether a rating in excess of 
50 percent is warranted prior to March 2, 2007 is still in 
appellate status.  

Further, the initial August 2005 rating decision also denied 
entitlement to service connection for impotence, and the 
veteran's notice of disagreement indicated that he wished to 
also appeal this issue.  However, the subsequent January 2006 
rating decision granted service connection for impotence 
(erectile dysfunction).  Thus, as this was a full grant of 
the benefit sought on appeal, this issue is no longer in 
appellate status. 

Lastly, the Board notes that a January 2007 rating decision 
by the RO denied entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  The veteran filed a notice of 
disagreement in February 2007, and the RO issued a statement 
of the case in December 2007.  Nevertheless, the veteran did 
not file a timely substantive appeal with respect to this 
issue.  Thus, this issue is not currently before the Board.  


FINDING OF FACT

Prior to March 2, 2007, the veteran's service-connected PTSD, 
with depressive disorder and history of polysubstance 
dependence, was characterized by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a depressed mood, sleep impairment, 
hypervigilance, irritability, and occasional auditory and 
visual hallucinations, but without deficiencies in most 
areas.


CONCLUSION OF LAW

Prior to March 2, 2007, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service connected PTSD, with depressive disorder 
and history of polysubstance dependence, were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in May 2005), another VCAA notice 
is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims (Court) has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

Further, at this point the Board acknowledges the decision of 
the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
which noted that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in a May 2005 letter prior 
to the August 2005 adjudication of the claim which granted 
service connection.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004) (a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.)  

In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

The record shows that in a May 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the initial service 
connection claim.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the May 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 2, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.  § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  The Board recognizes that the subsequent March 2006 
letter was provided after the initial decision.  However, the 
deficiency in the timing of this letter was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

Prior to March 2, 2007, the veteran was afforded VA 
examinations in July 2005 and October 2006.  Further, the 
veteran was afforded another VA examination in June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD, with depressive 
disorder and history of polysubstance dependence, warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

The veteran's service connected PTSD, with depressive 
disorder and history of polysubstance dependence, has been 
rated by the RO under the provisions of Diagnostic Code 9411.  
Under the criteria for PTSD, as set forth at 38 C.F.R.  
§ 4.130, a 50 percent rating is assigned for occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); and a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers). 

The veteran was afforded a VA examination in July 2005.  The 
claims file was reviewed.  The veteran had been married 
twice.  The first time was for 1 1/2 years and he had a 
daughter from this marriage, but he was not close to her.  
The veteran had been married to his current wife for 20 
years, had two stepchildren and a grandson that lived with 
him.  He was close to his brother-in-law who was also a 
Vietnam combat veteran.  The veteran was currently employed 
as a custodian at an elementary school.  He took his time and 
did a good job, but avoided other people.  Mental status 
evaluation showed that the veteran was overweight, wore 
sneakers and sweat clothing.  He had a gray ponytail and some 
faded tattoos on his forearm.  He had very long sideburns and 
beard stubble on his chin.  His eye contact was poor and his 
affect was sad when talking about his friends being killed in 
Vietnam.  He reported his mood as being depressed and he felt 
that way for years.  He believed that since being on Celexa, 
his mood had been calmer.  His sleep was rough and he got 
about three or four hours of broken sleep a night.  His 
energy was normal, but his appetite was poor.  Concentration 
was poor except at work.  His short term memory was okay and 
he denied symptoms of anhedonia.  He denied paranoid 
ideations or reference, but there were times at night or in 
the afternoon when he was working by himself that he thought 
he heard kids calling his name when it was too quiet.  He 
denied suicidal or homicidal ideations.  He reported 
nightmares at least two to three times a week.  He had daily 
memories about Vietnam that made him feel sad and flashback 
episodes.  He avoided people, places and feelings as well as 
conversations associated with the military.  He had increased 
startle reflex and hypervigilance.  He remember his wife 
telling him that in the middle of the night, he would run 
around in the backyard or when they were camping, he would be 
out in the mountains for hours "playing army", which would 
frighten her.  He did not have any memory of doing these 
things in his sleep.  Cognitively, he was awake, alert and 
oriented times 4.  The veteran was competent to handle VA 
funds and the examiner saw no signs of dementia.  The 
diagnoses were chronic, severe PTSD, depressive disorder, not 
otherwise specified and polysubstance abuse, in full 
remission.  The examiner assigned a GAF score of 52 for the 
veteran's PTSD and a GAF of 53 for his depressive disorder.  
His overall service-connected GAF was 52.  

October 2005 and April 2006 medical statements from the 
veteran's treating VA psychiatrist and clinical therapist 
stated that due to the severity of his PTSD and major 
depression symptoms, the veteran was unable to maintain 
effective relationships with others.  He currently had 
reexperiencing symptoms where he continued to have intrusive 
and distressing memories as well as dreams of his experiences 
in Vietnam.  He had avoidance symptoms where he found himself 
avoiding people, places or events.  He tended to isolate 
himself and had emotional numbing symptoms, where it was very 
difficult for him to identify and/or share emotions.  
Further, he struggled with arousal symptoms where he was 
easily agitated and angered.  The veteran also had difficulty 
with concentration and memory.  He tended to be hypervigilant 
where he found himself in a high alert state, and experienced 
a startle response triggered by movement, loud noises, etc.  
He struggled with depression that he attempted to manage on a 
daily basis.  The veteran was on prescribed medication, but 
even with medication, he struggled with his symptoms on a 
daily basis.  The October 2005 statement concluded that the 
examiners felt that the veteran met the criteria for a higher 
rating.  In the April 2006 statement, the examiners concluded 
that due to the severity of his PTSD symptoms, the veteran 
was unable to establish and maintain relationships and 
continue his gainful employment.  As it appears that the 
primary purpose of the letter was for the veteran's claim for 
TDIU, the examiners stated that they felt that the veteran 
met the criteria for permanent unemployability.  A February 
2007 letter from the same medical providers reiterated that 
the veteran suffered from the symptoms described above.  
However, in his letter, the examiners concluded that the 
veteran does meet the criteria for a higher rating and that 
his GAF score was 45.  

The veteran was afforded another VA examination in October 
2006.  The claims file was reviewed.  The veteran reported 
that he struggled with his angry, irritable feelings and his 
tendency to become involved in fistfights.  He was suspended 
from work for 13 days for incidents in March 2006 and June 
2006 involving fighting and insubordination.  He was told 
that if he got into one more altercation, he would be fired.  
The veteran still had visions of things that occurred in 
Vietnam and heard his name called out.  He was still 
hypervigilant and irritable.  He experienced nightmares and 
intrusive thoughts.  It was his irritability and need to 
isolate himself socially that provided the most difficulty 
for his job.  The veteran reported that he slept about three 
to fours a night.  The veteran indicated that he had crying 
spells because he felt very unwanted and that people were 
ashamed of him or made fun of him.  He felt hopeless and 
helpless occasionally.  He had one suicidal thought, but 
there was no imminent plan.  He indicated that he tried to 
stay away from his grandson so he did not hit him.  The 
veteran enjoyed working with his brother-in-law.  On mental 
status examination, the veteran was casually dressed with his 
hair in a long braid and he had a long beard.  He spoke in a 
goal oriented manner.  His speech was normal in rate and 
volume.  His affects were isolated from the content of 
thought.  What was expressed was appropriate to content.  The 
veteran had auditory and visual hallucinations, but there was 
no organized delusional system.  The veteran had a paranoid 
drift in many of his perceptions.  There was no suicidal or 
homicidal ideation.  He used language abstractly, but there 
was no idiosyncrasy in his manner of using language.  Cause 
and affect thinking was maintained.  The veteran was oriented 
to time, place and person.  Recent and remote memory were 
grossly intact and judgment seemed adequate for situation.  
The examiner noted that the veteran missed 18 days of work 
because of disciplinary activity related to fighting and 
insubordination on the job.  The examiner opined that the 
veteran was able to work in a loosely supervised situation 
where he does not have to have much contact with the public, 
and he had managed to find a way to do that even on day shift 
at school, which was much to his credit.  Further, the 
examiner observed that the veteran was able to maintain the 
activities of daily living, including personal hygiene.  
There had been no worsening of his condition since the last 
examination.  There was no inappropriate behavior except as 
described with the fighting.  His thought processes and 
communication were not impaired.  His social functioning was 
impaired because he isolated himself as means of controlling 
his irritability.  The veteran was not impaired in his 
ability to be employed in a lightly supervised situation.  
The veteran was competent to handle his own funds.  The 
combined GAF score for PTSD and major depressive order was 
56, which was referable to difficulty with sleeping, 
irritability, occasional auditory and visual hallucinations, 
and hypervigilance.  

VA treatment records have also been reviewed and are 
summarized below.  A March 2005 mental health intake and 
assessment showed that the veteran denied suicidal ideation 
and well as risk of harm to others.  The veteran reported 
regularly engaging in leisure activities, such as listening 
to music, riding his motorcycle and working on cars.  The 
veteran had been employed for the last five years in 
janitorial service.  The veteran reported recurrent and 
intrusive distressing memories and dreams.  The veteran 
avoided thoughts, feeling, places and people related to 
trauma.  The veteran had a feeling of detachment from others, 
restricted range of affect and a sense of a foreshortened 
future.  The veteran reported arousal symptoms such as 
difficulty falling or staying asleep, irritability, 
difficulty concentrating, hypervigilance and exaggerated 
startle response.  On examination, the veteran was oriented 
times 3 and grooming was appropriate.  His speech was normal 
rate and rhythm and his thought process was normal and 
coherent.  His insight and judgment were good, but he had 
impaired recent and remote memory.  The veteran had a flat 
affect and his mood was anxious and depressed.  The veteran 
reported hearing his name being called and hearing people 
talking and sometimes seeing people at times.  The GAF score 
assigned was 45.  An April 2005 treatment record showed that 
the veteran had a flare-up of PTSD symptoms caused by 
problems at work and home, but he was fully oriented and 
memory was good.  He was not homicidal or suicidal, and there 
was no psychoses, though at times the veteran saw shadows and 
heard names called.  Speech was goal directed and 
insight/judgment was fair.  Follow up treatment records 
essentially reported the same symptoms and showed GAF scores 
ranging from 41 to 50.  However, approximately around 
November 2005, treatment records started showing that the 
same treating examiners, who wrote the medical opinions 
discussed above, felt that due to the severity of his PTSD, 
the veteran was unable to establish favorable relationships 
and his continued employment was questionable.  A January 
2006 record showed that the examiner felt that the veteran 
definitely met the criteria for a higher disability rating 
and/or permanent unemployability.  

A February 2007 VA treatment record showed recurrent and 
intrusive distressing memories as well as persistent 
avoidance of stimuli and persistent symptoms of increased 
arousal.  The examiner noted that the veteran had a heart 
attack in December, which frightened him.  The examiner 
indicated that the veteran was not suicidal, but still could 
have visual hallucinations, and paranoia in the evenings.  
The examiner noted that the veteran should not continue to 
work due to his severe PTSD, which has led to his being 
permanently disabled.  

The Board notes that a March 2, 2007 treatment record, which 
was the date the RO determined that the veteran's PTSD 
warranted a 70 percent disability rating, showed an 
escalation in PTSD.  The veteran felt watched while working 
and saw people who were not there.  His sleeping was more 
interrupted with more nightmares.  Affect was more restricted 
and mood was questionable for depression.  There was no 
active suicidal ideation, but some death wishes.  The 
examiner noted mostly visual hallucinations, but sometimes 
heard voices.  Some psychotic symptoms seemed more intense, 
as well as mood lability and anger.  The GAF score assigned 
was 38.  Under medication management, it was noted that the 
veteran exhibited more depression and 
paranoia/hallucinations, but no increase in risk to self or 
others.   

The veteran's statements of record, including his notice of 
disagreement and substantive appeal, reiterated the same 
symptoms he relayed at the VA examinations and during his 
course of treatment.  

Based on a thorough review of the evidence of record, the 
Board must conclude that the preponderance of the evidence is 
against a finding of occupational and social impairment with 
deficiencies in most areas so to warrant the next higher 
rating of 70 percent prior to March 2, 2007.  The Board 
recognizes that the veteran's GAF scores between 41 and 50 
are indicative of serious symptoms, and the veteran has 
demonstrated instances of impaired impulse control due to his 
irritability and getting into fights.  Nevertheless, the 
Board notes that a GAF score reflects merely an examiner's 
opinion of functioning levels and in essence represents an 
examiner's characterization of the level of disability that 
by regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet.App. 266, 267 
(1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  The 
Board acknowledges that the veteran's treating examiners also 
indicated that the veteran's PTSD severity left him unable to 
maintain relationships or gainful employment.  Nevertheless, 
despite the GAF scores assigned and the treating examiners' 
general statements, in the Board's view, the demonstrated 
symptomatology does not persuasively show that the regulatory 
criteria for a 70 percent rating have been met.    

In other words, the veteran does not exhibit most of the 
other symptoms outlined in the criteria for a 70 percent 
rating, such as suicidal ideation, obsessional rituals or 
spatial disorientation.  Further, his depression does not 
affect his ability to function independently, and there has 
been no neglect of his personal hygiene.  As noted in the VA 
examinations, the veteran lives with his wife of over 20 year 
and is able to perform basic activities of daily living.  He 
had leisure activities that he enjoyed and was close to his 
brother-in-law.  He had not neglected his hygiene at either  
examination.  Significantly, although the veteran's treating 
medical providers have indicated issues with his 
employability, during the period in question, he maintained 
his employment.  Moreover, the medical evidence does not show 
that the veteran's speech was illogical, obscure or 
irrelevant at any time.  Rather his speech was always normal 
rate, rhythm and amount.  He was always alert and oriented to 
place and person.  The Board recognizes that the veteran had 
occasional auditory and visual hallucinations; however, there 
is no evidence of persistent delusions or hallucinations to 
warrant a higher rating.  The veteran's thought processes 
were consistently goal directed and coherent.  Thus, again, 
the objective characteristics described do not meet the 
criteria for a 70 percent disability rating.  The Board notes 
that the March 2, 2007 VA treatment record showed a worsening 
of symptoms and a decrease in the veteran's GAF score so as 
to warrant a higher rating.  Nevertheless, prior to March 2, 
2007, the criteria for a 50 percent rating appeared to more 
accurately describe the veteran's level of social and 
occupational impairment.  The Board finds that the degree of 
PTSD impairment was adequately contemplated by the 50 percent 
rating.  

The Board acknowledges the veteran's combat service and the 
traumatic experiences the veteran suffered.  However, based 
on the medical evidence of record, a higher disability rating 
is not warranted prior to March 2, 2007.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The Board recognizes that the veteran's 
treating VA examiners have found the veteran unable to 
maintain gainful employment.  However, VA's General Counsel 
has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  The rating 
criteria for mental disorders contemplates any such 
occupational impairment.  See 38 C.F.R. § 4.130.  
Consequently, under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  Again, the veteran had 
consistently maintained employment during the period on 
appeal.  Additionally, the veteran has not been hospitalized 
due to his PTSD.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


